In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-13-00104-CR &
                    06-13-00105-CR



        DONALD ROBERT HANEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Red River County, Texas
         Trial Court Nos. CR01693 & CR01730




       Before Morriss, C.J., Carter and Moseley, JJ.
                                        ORDER
       The clerk’s record in this matter was filed June 26, 2013, and the reporter’s record was

filed July 2, 2013, making the appellant’s brief due August 1, 2013. The briefing deadline was

extended twice on appellant’s motion, and the brief is currently due September 24, 2013. On

September 24, 2013, appellant’s counsel filed a third motion to extend the deadline for filing

appellant’s brief.

       We have reviewed counsel’s third motion to extend and the record on appeal, and we

have been provided with no compelling information to convince us that counsel needs additional

time to prepare this brief. Consequently, the motion to extend time to file appellant’s brief is

overruled.

       By this order, we set the final deadline for filing appellant’s brief as October 24, 2013.

Should appellant fail to file a brief within the time allotted, this appeal may be dismissed for

want of prosecution pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 42.3.

       IT IS SO ORDERED.



                                            BY THE COURT

Date: October 2, 2013




                                               2